Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered June 2, 2004 in a proceeding pursuant to Family Court Act article 3. The order adjudged respondent to be a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months for placement in a limited secure facility.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Alex N., 255 AD2d 626, 627 [1998]). Present—Hurlbutt, J.P., Scudder, Gorski, Smith and Lawton, JJ.